DETAILED ACTION

Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on applications filed in Europe on December 22, 2017.  It is noted, however, that only a certified copy of foreign application 17210534.8 has been received.  Please file the other five certified copies of foreign application, as required by 37 CFR 1.55, in response to this office action.


Claim Objections
Claim 1 is objected to because of the following informalities:  In line 5, please insert “at least one” prior to “olefin”. 
 
Claim 1 is objected to because of the following informalities:  In line 7, please insert “at least one” prior to “masked”.  

Claim 1 is objected to because of the following informalities:  In line 21, please replace “the main” with “a main”, as there is technically insufficient antecedent basis for the term.  

Claim 1 is objected to because of the following informalities:  In line 23, please replace “the product” with “a product”.

Claim 1 is objected to because of the following informalities:  In line 24, the word “capable” is superfluous and may be deleted.  Note that one treats a product with a solution (in order) to abstract a residue.

Claim 1 is objected to because of the following informalities:  In line 24, please replace “the residue” with “a residue”.

Claim 1 is objected to because of the following informalities:  In line 25, please replace “the obtained” with “an obtained”.


Claim 3 is objected to because of the following informalities:  In line 1, the term “at least one” is superfluous and may be deleted.  Claim limits the term “functionalized olefin monomer” in line 7 of the independent claim, and there is only one of such item.

Claim 4 is objected to because of the following informalities:  In line 2, please replace “the amount” with “an amount”.  

Claim 4 is objected to because of the following informalities:  In line 2, please insert “at least one masked” prior to “functionalized”.  Claim appears to define the composition of the amorphous functionalized olefin copolymer which contains at least one olefin monomer and at least one masked functionalized olefin monomer, as per step a) of claim 1.      

Claim 4 is objected to because of the following informalities:  In line 2, please replace “monomers” with “monomer”.    

Claim 4 is objected to because of the following informalities:  In line 4, please replace “the total” with “a total”.  

Claim 4 is objected to because of the following informalities:  In line 4, please replace “the olefin monomers” with “the at least one olefin monomer”.

Claim 4 is objected to because of the following informalities:  In line 4, please replace “functionalized olefin monomers” with “at least one masked functionalized olefin monomer”.

Claim 7 is objected to because of the following informalities:  In line 2, please replace “the amount” with “an amount”.  

Claim 7 is objected to because of the following informalities:  In line 2, please replace “10 wt.%” with “10 wt %”.  

Claim 7 is objected to because of the following informalities:  In line 3, please replace “the combined” with “a combined”.  



Claim 8 is objected to because of the following informalities:  In line 3, please replace “the amount” with “an amount”.  

Claim 8 is objected to because of the following informalities:  In line 3, please replace “mol% and the” with “mol% and an”.  

Claim 8 is objected to because of the following informalities:  In line 4, please replace “the total” with “a total”.  

Claim 9 is objected to because of the following informalities:  In line 2, there is insufficient antecedent basis for the term “the olefin monomers”, and claim language is inconsistent with that recited in the independent claim.  Please replace “at least one of the olefin monomers” with “the at least one olefin monomer”.  

Claim 9 is objected to because of the following informalities:  In line 2, please replace “50 wt.%” with “50 wt %”.  

Claim 9 is objected to because of the following informalities:  In line 4, please replace “the total” with “a total”.  

Claim 9 is objected to because of the following informalities:  In line 4, please replace “the olefin monomers” with “the at least one olefin monomer”.

Claim 9 is objected to because of the following informalities:  In line 4, please replace “functionalized olefin monomers” with “at least one masked functionalized olefin monomer”.

Claim 12 is objected to because of the following informalities:  In line 3, please replace “99.99 wt.%” with “99.99 wt %”.  

Claim 12 is objected to because of the following informalities:  In line 12, please replace “10 wt.%” with “10 wt %”.  

Claim 12 is objected to because of the following informalities:  In line 17, please replace “the wt.%” with “wt %”.  

Claim 12 is objected to because of the following informalities:  In line 17, please replace “the combined” with “a combined”.  

Claim 14 is objected to because of the following informalities:  In line 1, please insert “monomer” after “olefin”.   

Claim 14 is objected to because of the following informalities:  In line 2, please replace “the amount” with “an amount”.  

Claim 14 is objected to because of the following informalities:  In line 3, please replace “the amount” with “an amount”.  

Claim 14 is objected to because of the following informalities:  In line 4, please replace “the total” with “a total”.  

Claim 15 is objected to because of the following informalities:  In line 1, please insert “monomer” after “olefin”.   

Claim 15 is objected to because of the following informalities:  In line 2, please insert “monomer” after “olefin”.   

Claim 16 is objected to because of the following informalities:  In line 2, please insert “at least one masked” prior to “functionalized”.  See paragraph 9, supra, for analysis.      

Claim 17 is objected to because of the following informalities:  In line 1, please replace “the amount” with “an amount”.  

Claim 17 is objected to because of the following informalities:  In line 1, please insert “at least one masked” prior to “functionalized”.  See paragraph 11, supra, for analysis.      

Claim 17 is objected to because of the following informalities:  In line 2, please replace “monomers” with “monomer”.    



Claim 17 is objected to because of the following informalities:  In line 2, please replace “the total” with “a total”.  

Claim 17 is objected to because of the following informalities:  In lines 2 and 3, please replace “the olefin monomers” with “the at least one olefin monomer”.

Claim 17 is objected to because of the following informalities:  In line 3, please replace “functionalized olefin monomers” with “at least one masked functionalized olefin monomer”.

Claim 18 is objected to because of the following informalities:  In line 1, please replace “the amount” with “an amount”.  

Claim 18 is objected to because of the following informalities:  In line 2, please replace “7 wt.%” with “7 wt %”.  

Claim 18 is objected to because of the following informalities:  In line 2, please replace “the combined” with “a combined”.  

Claim 19 is objected to because of the following informalities:  In line 1, please replace “at least one of the olefin monomers” with “the at least one olefin monomer”.  See paragraph 22, supra, for analysis. 

Claim 19 is objected to because of the following informalities:  In line 2, please replace “60 wt.%” with “60 wt %”.  

Claim 19 is objected to because of the following informalities:  In line 2, please replace “the total” with “a total”.  

Claim 19 is objected to because of the following informalities:  In lines 2 and 3, please replace “the olefin monomers” with “the at least one olefin monomer”.

Claim 19 is objected to because of the following informalities:  In line 3, please replace “functionalized olefin monomers” with “at least one masked functionalized olefin monomer”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9-11, 16, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Iwa et al. (WO 2009/123228).
Example E-1 of Iwa et al. discloses preparation of an ethylene/propylene/1-undecenoic acid copolymer wherein the 1-undecenoic acid monomer is pacified by reaction with triethylaluminum and wherein the alkylaluminum protecting group is removed by quenching with acidified methanol.  The resulting copolymer has an ethylene/propylene/1-undecenoic acid mole ratio of 75.1/23.7/1.23, corresponding to a weight ratio of 63.3/29.9/6.8 and an ethylene to propylene weight ratio of 2.1.  In subsequent Example 1, a crosslinked thermoplastic polymer is prepared by melt kneading polypropylene homopolymer, the ethylene/propylene/1-undecenoic acid copolymer, and an isocyanate group containing ester amide oligomer.
Reference is silent with regard to molecular structure of the overall thermoplastic polymer, however, the term “amorphous” is a relative term in absence of thermochemical or x-ray crystallographic data.  In light of the fact that the thermoplastic polymer is substantially the same as that described in instant claims, an in view of the fact that intramolecular hydrogen bonding is likely present between the ethylene/propylene/1-undecenoic acid copolymer and ester amide oligomer, reasonable basis exists to believe the thermoplastic polymer contains, at least in part, amorphous regions.  Since the PTO cannot perform experiments, the burden is shifted to the In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  

Claims 1-6, 9-11, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Imuta et al. (US 7,393,907) in view of Duchateau et al. (WO 2016/097207).
Example 17 of Imuta et al. discloses preparation of an ethylene/propylene/(2,7-octadien-1-yl)succinic anhydride copolymer wherein the 2,7-octadien-1-yl succinic anhydride monomer is reacted with triisobutylaluminum as a protecting group.  The protecting group is removed during precipitation of the copolymer in methanol to give a copolymer having an ethylene/propylene/(2,7-octadien-1-yl)succinic anhydride mole ratio of 80/19.75/0.25.  The copolymer is melt kneaded with 20 wt % of nylon 6 to form a thermoplastic resin composition.
The prior art teaches removal of the protecting group during precipitation of the copolymer in methanol, one of ordinary skill in the art would have found it obvious from Duchateau et al. to use acidified methanol in order to remove the protecting group and to maintain carboxyl functionality in the copolymer.  
While reference is silent with regard to the nature of the thermoplastic composition, one of ordinary skill in the art would have found it obvious that crosslinking occurs by intimate contact of functional groups during melt mixing of the copolymer and nylon 6.  Reference is silent with regard to molecular structure of the overall thermoplastic polymer, however, the term “amorphous” is a relative term in absence of thermochemical or x-ray crystallographic data.  In light of the fact that the thermoplastic polymer is substantially the same as that described in instant claims, an in view of the fact that intramolecular hydrogen bonding is likely present between the ethylene/propylene/(2,7-octadien-1-yl)succinic anhydride copolymer and amide groups of nylon 6, reasonable basis exists to believe the thermoplastic polymer contains, at least in part, amorphous regions.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an unobviousness difference.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
In summary, one of ordinary skill in the art would have found it obvious to carry out the process of instant claims based on the combination of references.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-7, 11, 12, and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, 16, 17, and 20 of copending Application No. 16/954,750.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Copending claims are drawn to a process for the manufacture of a functionalized ethylene and propylene copolymer composition comprising the steps of a1) copolymerizing ethylene, propylene, and at least one masked functionalized olefin monomer in the presence of a catalyst system, wherein the masked functionalized olefin monomer is a reaction product of a functionalized olefin monomer and a masking agent, and b) treating a product obtained in step a) with a Brønsted acid solution and combining an obtained functionalized ethylene and propylene i.e., fully encompass, the claims of the copending application, and therefore, the claims of the instant application are anticipated by the claims of the copending application.  One of ordinary skill in the art would have found it obvious that the composition of copending claims, which is substantially the same as that described in instant claims, contains, at least in part, amorphous regions.  Copending claims 3-9, 16, 17, and 20 correspond to instant claims 3-7, 11, 12, and 16-18 respectively.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7, 11, 12, and 16-18 are directed to an invention not patentably distinct from claims 1, 3-9, 16, 17, and 20 of commonly assigned Application No. 16/954,750 for the same reasons elucidated in preceding paragraph 57. 
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application No. 16/954,750, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.


Claims 1-6, 10, 11, 16, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 15, and 18 of copending Application No. 16/954,364.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Copending claims are drawn to a process for the manufacture of an ethylene and propylene ionomer comprising the steps of a1) copolymerizing ethylene, propylene, and at least one masked functionalized olefin monomer in the presence of a catalyst system, wherein the masked functionalized olefin monomer is a reaction product of a functionalized olefin monomer and a masking agent, a2) contacting the product of step a1) with a Brønsted acid solution, and b3) treating the product of step a2) with a polyfunctional amine.  Step a1) of copending claims corresponds to step a) of instant claims, and steps a1) and b3) of copending claims comprise step b) of instant claims.  Note that polyfunctional amines listed in copending claim 18 are the same crosslinking enhancing agents listed in instant claim 6.    
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 10, 11, 16, and 19 are directed to an invention not patentably distinct from claims 1, 3-5, 15, and 18 of commonly assigned Application No. 16/954,364 for the same reasons elucidated in preceding paragraph 59. 
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned Application No. 16/954,364, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 

In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.


Conclusion
Claims 1-7, 11, 12, and 16-18 are rejected.  Claims 1, 3, 4, 7-9, 12, and 14-19 are objected to.  Subject of claims 7, 8, and 18 are patentably distinct over cited references and would be allowable if rewritten to overcome claim objections and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Subject of claims 12-15 is also patentably distinct over cited references.  Claim 12 will be allowable if rewritten to overcome claim objections.  For purposes of filling out PTO-326, status of claim 13 is listed as “objected to”.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        January 27, 2022